Title: From Thomas Jefferson to Benjamin Vaughan, 27 June 1790
From: Jefferson, Thomas
To: Vaughan, Benjamin



Dear Sir
New York June 27. 1790.

Your favor of March 27. came duly to hand on the 12th.inst. as did your very valuable present of the dry rice brought from the Moluccas by Lieut. Bligh. I immediately sent a few seeds to Virginia where I am in hopes there would still be force of summer sufficient to mature it. I reserve a little for next spring besides sowing some in pots, from which I have now 23. young plants just come up. I fear however there is not sumer enough remaining here to ripen them without the incertain aid of a hot-house. Upon your encouragement I think I shall venture to write to Mr. Hinton Este of Jamaica on the subject.—You will have known that we had lost Doctr. Franklin before your letter came to hand. Consequently the relation of Lt. Bligh’s adventure which you were so kind as to send, rests with me.
Though large countries within our Union are covered with the  Sugar maple as heavily as can be concieved, and that this tree yeilds a sugar equal to the best from the cane, yeilds it in great quantity, with no other labor than what the women and girls can bestow, who attend to the drawing off and boiling the liquor, and the trees when skilfully tapped will last a great number of years, yet the ease with which we had formerly got cane sugar, had prevented our attending to this resource. Late difficulties in the sugar trade have excited attention to our sugar trees, and it seems fully believed by judicious persons, that we can not only supply our own demand, but make for exportation. I will send you a sample of it if I can find a conveyance without passing it through the expensive one of the post. What a blessing to substitute a sugar which requires only the labour of children, for that which it is said renders the slavery of the blacks necessary.
An act of Congress authorising the issuing patents for new discoveries has given a spring to invention beyond my conception. Being an instrument in granting the patents, I am acquainted with their discoveries. Many of them indeed are trifling, but there are some of great consequence which have been proved by practice, and others which if they stand the same proof will produce great effect. Yesterday, the man who built the famous bridge from Boston to Charlestown was with me, asking a patent for a pile engine of his own construction. He communicated to me another fact of which he makes no secret, and it is important. He was formerly concerned in shipbuilding, but for 30. years past, has been a bridge builder. He had early in life observed on examining worm eaten ships, that the worms never eat within the seams where the corking chissel enters, and the oil &c. He had observed that the whaling vessels would be eaten to a honeycomb except a little above and below water where the whale is brought into contact with the vessel and lies beating against it till it is cut up. A plank lying under water at a mill of his had been obliged to be renewed annually, because eaten up by the worm within the course of the year. At length a plank was accidentally put down which for some purpose had been thoroughly impregnated with oil. It remained seven years without being affected. Hence he took the idea of impregnating the timber of his bridges thoroughly with oil, by heating the timber as deeply as possibly, and doing it well in that state with the liver oil of the codfish. He has practised this for 30. years and there is no instance of the worm attacking his timbers, while those in neighboring places are immediately destroyed. He has used the liver oil of the cod because very thick, and therefore as he supposes more permanent  in it’s effect. He supposes some other oils might do, but cannot speak of them experimentally. He sais there will be no difficulty in heating the planks of a ship after they are put on as well as before. But I do not recollect his mentioning ever to have tried it in the case of a ship.
I am fixed here by the desire of my countrymen. Consequently less in the way of communications in letters and the arts than I used to be. The continuance of your communications in that way will now be received with double thankfulness.
We are told you are going to war. Peace and profit I hope will be our lot. A high price and sure market for our productions, and no want of carrying business will I hope enable my countrymen to pay off both their private and public debts. I am with sentiments of sincere esteem Dear Sir your sincere friend & servt.,

Th: Jefferson
 

P.S. The inclosed is so interesting to me personally, that I have taken the liberty of inclosing it under your cover, and asking the favor of you to send it by the first Paris Post.

